Citation Nr: 0709269	
Decision Date: 03/29/07    Archive Date: 04/16/07

DOCKET NO.  05-14 005A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The veteran had active duty from December 1972 to January 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran testified at a hearing at the RO in 
October 2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The record contains a copy of a letter sent by the veteran to 
his Congressman in August 2006 which indicated that the 
veteran had applied to the Social Security Administration 
(SSA) for disability benefits based on his belief that he has 
PTSD.  Unfortunately, the complete records from such 
application have not been associated with the veteran's 
claims file.  The Board notes that VA has a duty to obtain 
SSA records when they may be relevant.  See Voerth v. West, 
13 Vet. App. 117, 121 (1999); Baker v. West, 11 Vet. App. 
163, 169 (1998); Murincsak v. Derwinski, 2 Vet. App. 363, 
370-72 (1992).  Accordingly, the RO should contact the SSA 
and obtain and associate with the claims file copies of the 
veteran's records regarding SSA benefits, including the 
complete medical records upon which any decision was based.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(2) 
(2006).  

The law provides that in cases of service connection for PTSD 
based on personal assault, evidence from sources other than 
the veteran's service records may corroborate the veteran's 
account of the stressor incident.  Under 38 C.F.R. 
§ 3.304(f)(3), for claims based on personal assault, in 
addition to service records, alternative evidence must be 
sought.  Examples of such evidence include, but are not 
limited to, records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  38 C.F.R. § 3.304(f)(3).  

The veteran claims he has PTSD due to a personal assault in 
service.  He was not given complete notice of the type of 
evidence which can be used to substantiate his claim.  This 
should be done prior to an adjudication of his appeal.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the SSA and 
obtain and associate with the claims file 
copies of the veteran's records regarding 
SSA benefits, including any SSA 
administrative decisions (favorable or 
unfavorable) and the medical records upon 
which the decisions were based.

2.  The RO should advise the veteran of 
alternative sources of competent 
evidence that would substantiate the 
claim of service connection for PTSD 
based upon in-service personal assault, 
with specific reference to 38 C.F.R. 
§ 3.304(f)(3).  The RO should 
specifically advise the veteran of what 
sort of evidence is needed to support 
his assertion of a claimed sexual 
assault resulting in PTSD under 
38 C.F.R. § 3.304(f)(3).

3.  After completion of the above, and 
any additional development of the 
evidence that the agency of original 
jurisdiction may deem necessary, the RO 
should review the record, to include all 
evidence received since the December 2005 
supplemental statement of the case and 
readjudicate the claim.  If the benefits 
sought remain denied, the veteran should 
be issued an appropriate supplemental 
statement of the case, and afforded the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



